Citation Nr: 0024737	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  92-04 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nasal disorder and, if so, whether the reopened claim 
should be granted.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder and, if so, whether the reopened claim 
should be granted.

3. Entitlement to service connection for a bowel disorder.

4. Entitlement to a compensable evaluation for chondromalacia 
of the left patella, post operative, for the period from 
March 13, 1990 to September 30, 1990.

5. Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left patella, post operative, for 
the period from October 1, 1990 to January 5, 1998.

6. Entitlement to an evaluation in excess of 20 percent for 
status post chondromalacia of the left patella with 
partial medial meniscectomy, from January 6, 1998.

7. Entitlement to a rating in excess of 10 percent for low 
back strain.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty for training from April through 
December 1977 and served on active duty from February 1978 to 
January 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1990 and subsequent 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  In September 
1992, the veteran was afforded a hearing before a Board 
member no longer employed with VA.  In December 1992 and 
September 1996, the Board remanded her case to the RO for 
further development.  In October 1996, she was afforded a 
hearing before the undersigned Board member.  

In March 1997, the Board remanded the matters of whether new 
and material evidence had been submitted to reopen a claim 
for service connection for nasal and right knee disorders, 
entitlement to service connection for a bowel disorder and 
increased ratings for left knee and back disabilities to the 
RO for further development.  Also in March 1997, the Board 
granted the veteran's claim of entitlement to service 
connection for a gynecological disorder and the RO awarded a 
compensable disability evaluation.  While in January and June 
1998 statements, the veteran requested a 30 percent or higher 
evaluation for this disability and requested a statement of 
the case if not awarded, the Board notes that, in June 1998, 
the RO granted a 30 percent evaluation from May 1995 and a 50 
percent evaluation became effective from February 1998.  It 
is unclear to the Board if the veteran is seeking to raise a 
claim for an increased rating for a gynecological disorder 
and a statement of the case regarding the matter was not 
issued by the RO.  A claimant may expressly limit her appeal 
to entitlement to a particular disability rating that is less 
than the maximum rating available for a service-connected 
disability, thereby removing the Board's authority to 
adjudicate entitlement to a higher rating.  AB v. Brown, 6 
Vet. App. 35, 39 (1993) (citing Cf. Hamilton v. Brown, 4 Vet. 
App. 528, 544 (1993)).  The RO may wish to contact the 
veteran and clarify her wishes regarding a claim for this 
matter.

In a June 1981 decision, the Veterans Administration (now the 
VA RO) denied entitlement to service connection for right 
knee and nasal disabilities.  The veteran was notified of 
those determinations and her appellate rights but did not 
appeal either decision.  In August 1989, the RO confirmed and 
continued the denial of service connection for a nasal 
disability.  The veteran disagreed with that decision and, in 
July 1990, her brother submitted an appeal on a VA Form 1-9.  
During the pendency of the appeal period, the veteran 
reiterated her request to reopen her claim for service 
connection for nasal and right knee disabilities.  Those 
claims were all denied and added to the current appeal.  

As noted above, in March 1997, the Board remanded the issue 
of whether new and material evidence had been submitted to 
reopen the claim of service connection for a nasal disability 
to the RO and directed it to readjudicate the veteran's 
request to reopen the claim.  However, according to the June 
2000 supplemental statement of the case, it appears that the 
RO considered the veteran's claim for service connection for 
a nasal disability on a de novo basis, without initially 
considering if the claim should be reopened, although it 
provided the pertinent laws and regulations to the veteran 
regarding new and material evidence.  Nevertheless, before 
the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  Barnett v, 
Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Consequently, the first issue that must be 
addressed by the Board, regarding the claim for service 
connection for a nasal disorder, is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108 (West 
1991).  

The matter of entitlement to service connection for a bowel 
disorder is addressed in the remand section below.


FINDINGS OF FACT

1. An unappealed rating decision dated June 1981 denied 
service connection for right knee and nose disorders; an 
August 1989 rating decision confirmed and continued the 
denial of service connection for a nasal condition.

2. The evidence added to the record since the June 1981 
rating decision that denied service connection for a right 
knee disorder, and the August 1989 rating decision rating 
decision that declined to find that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a nasal disorder, 
bears directly and substantially upon the specific matters 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claims on appeal.

3. The claims for service connection for nasal and right knee 
disorders are plausible.

4. The veteran underwent a septoplasty in 1978 while in the 
active military service.

5. The veteran's currently diagnosed septal deviation cannot 
be disassociated from the inservice nasal pathology.

6. Service connection is in effect for chondromalacia of the 
left patella with partial medial meniscectomy.

7. A right knee disorder was not present in service or until 
a number of years following service and is not shown to be 
related to service or to an incident of service origin.

8. It is not shown that the veteran developed a right knee 
disorder with resultant arthroscopic surgery as a 
consequence of service-connected disability.

9. From March 13, 1990 to September 30, 1990, the veteran's 
service-connected left knee status post chondromalacia of 
the patella was manifested by complaints of pain, with 
increased patellar grind and crepitance with no effusion 
and a lax patella with arthroscopic examination of the 
left knee with chondroplasty of the lateral femoral 
condyle and patella and no report of loss of motion and no 
more than slight instability.

10. From October 1, 1990 to January 5, 1998, the veteran's 
service connected left knee disability was manifested by 
limitation of flexion to 135 degrees, pain, with no 
evidence of more than slight instability; x-ray evidence 
of arthritis of the knee joint was not shown. 

11. From January 6, 1998, the veteran's service-connected 
left knee disability is manifested by no more than 
moderate knee impairment with subjective complaints of 
knee pain that limit ability to ambulate, essentially full 
strength and range of motion and crepitus.  

12. The service-connected lumbosacral strain is manifested 
by complaints of back pain with limitation of motion of 
the spine that is no more than slight; demonstrable muscle 
spasm on extreme forward bending, unilateral loss of 
lateral spine motion in a standing position and 
degenerative joint disease of the lumbosacral spine are 
not shown.


CONCLUSIONS OF LAW

1. Evidence received since the June 1981 rating decision that 
denied service connection for a right knee disorder is new 
and material; the veteran's claim for entitlement to 
service connection for a right knee disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991) ; 38 C.F.R. 
§ 3.156(a) (1999)

2. Evidence received since the August 1989 rating decision 
that declined to find new and material evidence to reopen 
the previously denied claim of entitlement to service 
connection for a nasal disorder is new and material; the 
veteran's claim of entitlement to service connection for a 
nasal disorder is reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).

3. The claims of service connection for nasal and right knee 
disorders are well grounded.  38 U.S.C.A. § 5107 (West 
1991)

4. Residuals of a septoplasty were incurred in service.  
38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).

5. A right knee disorder was not incurred in service, nor is 
a right knee disorder proximately due to or the result of 
service- connected disability.  38 U.S.C.A. §§ 101(24), 
106, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1999).

6. The criteria for a 10 percent rating for left knee status 
post chondromalacia of the patella have been met for the 
period from March 13, 1990 to September 30, 1990.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (1999).

7. The criteria for an evaluation greater than 10 percent for 
left knee status post chondromalacia of the patella have 
not been met for the period from October 1, 1990 to 
January 5, 1998.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5257.

8. The criteria for an evaluation greater than 20 percent for 
left knee status post chondromalacia of the patella with 
partial medial meniscectomy for the period from January 6, 
1998 have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 
5258 (1999).

9. The criteria for an evaluation in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Nasal and Right Knee Disorders

A.  New and Material Evidence

The RO, in a decision dated in June 1981, denied the 
veteran's claims of entitlement to service connection for 
right knee and nasal disorders.  The RO found at that time 
that her right knee disorder was not shown in service and 
that the nasal disorder pre-existed service and was not 
aggravated in service, although the veteran underwent 
septoplasty.  The veteran did not appeal the RO's decision 
and it became final based on the evidence then of record.

The evidence of record at the time of the June 1981 RO 
decision that denied service connection for right knee and 
nasal disorders included the veteran's service medical 
records.  According to service medical records, there were no 
pertinent complaints or findings reported on her enlistment 
examination dated April 1977.  On a report of medical history 
completed at that time, she denied having ear, nose or throat 
trouble or a bone or joint deformity.

Service medical records reflect the veteran's complaints of 
sinus congestion.  A November 1977 ear, nose and throat (ENT) 
consultation report shows complaints of chronic nasal 
occlusion since fracturing her nose at age seventeen.  The 
otolaryngologist's impression was septal deviation and, in 
July 1978, the veteran underwent a septoplasty.  Subsequent 
clinical records reflect her complaints of sinus congestion, 
but are negative for complaints or treatment of a right knee 
disorder.  When examined for discharge in January 1981, the 
septoplasty was noted, but nasal and right knee abnormalities 
are not described.

Also of evidence at the time of the June 1981 RO decision was 
an April 1981 VA examination report that reflected an 
essentially normal right knee with full range of motion and 
mildly positive finding on the Drawer's test with mild 
crepitus.  Nasal muscae, boggy with turbinate hypertrophy of 
the right side, greater than the left, and right septal 
deviation with obstruction were also found.  There were no 
abnormal findings and diagnoses included vasomotor rhinitis, 
status septoplasty.  A right knee disorder was not diagnosed.   
X-ray of the veteran's bilateral knee joints revealed 
unremarkable findings with no evidence of any fracture or 
arthritic changes.  

The relevant evidence associated with the claims folders 
subsequent to the June 1981 rating decision that denied 
service connection for nasal and right knee disorders 
includes private and VA medical records and the veteran's 
oral and written statements.  A private medical statement, 
dated in October 1983, includes her complaints of nosebleeds 
and two-pillow orthopnea.  A June 1985 medical (apparently 
private) record indicates that the veteran's major problem 
was chronic sinus and nasal congestion thought, in the 
examiner's opinion, to be climate related.

In June 1989, the RO received a copy of the July 1978 
operative report of the veteran's nasoseptoplasty in service.

In August 1989, the RO continued its denial of service 
connection for a nasal disorder.

The June 1981 RO decision that denied service connection for 
a right knee disability, and August 1989 decision that 
continued the denial of service connection for a nasal 
disability, were final based upon the evidence then of 
record.  However, the claims will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the June 1981 and August 1989 decisions that 
were the final adjudications that disallowed the veteran's 
claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999).  In Elkins, the 
court held that, first, the Secretary must determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156 (a); second, if new and material evidence has been 
presented, immediately upon reopening, the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened, is well grounded 
pursuant to 38 U.S.C.A. § 5107; and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

The RO evidently received the veteran's request to reopen the 
claim for service connection for a nasal disorder in November 
1991 and in September 1992 for her right knee disorder.  The 
evidence added to the record since the June 1981 action that 
declined to grant service connection for a right knee 
disorder, and August 1989 rating action that declined to 
grant service connection for a nasal disorder, includes VA 
and private medical records, dated from 1983 to 2000, lay 
statements and the veteran's written statements and oral 
testimony at two personal and two Board hearings.

A March 1983 VA examination report shows right knee range of 
motion from 0 to 150 degrees flexion with no effusion or 
lateral instability.

May and June 1983 private medical statements from M.J.H., 
D.O., indicate that the veteran had full range of motion of 
the lower extremities.  Ambulation and lower extremity muscle 
strength were within normal limits.

An October 1984 VA outpatient record indicates treatment for 
a nosebleed and a migraine headache.  The veteran had a 
history of nosebleeds and it was recommended that she follow-
up at the ENT clinic.

VA outpatient records, dated from May 1985 to June 1986, show 
that in June 1985, her right and left knees appeared the 
same.  A January 1986 outpatient orthopedic record describes 
occasional locking in a bent position.  Mild chondromalacia 
patella, right greater than left knee, was diagnosed. 

An April 1986 private hospital record reflects the veteran's 
complaint of throbbing left sided intermittent headache, 
diagnosed as migraine.

VA hospitalized the veteran, briefly, from April to May 1987, 
for treatment of headaches.

At a June 1989 personal hearing at the RO, the veteran 
testified that her preexisting nasal condition was aggravated 
by service and currently manifested by severe headaches, 
disorientation and frequent nosebleeds.  Before the 
septoplasty, her symptoms included breathing problems but, 
since then, she had problems with her nasal passages and her 
breathing worsened.  Further, she reported having headaches 
after discharge, from 1981 to 1985, but was not medically 
treated.  

Treatment records, dated from 1990 to 1999, from K.W.G., 
M.D., an orthopedic surgeon, indicate that when initially 
seen in August 1990, the veteran reported a left knee injury 
in service when she tripped over a rope.  A lax patella on 
the right with minimal patellofemoral crepitation on the 
right was noted.

A March 1991 VA examination report does not include findings 
referable to right knee or nasal disorders.

An April 1991 private emergency room report indicates the 
veteran was seen with a long history of headaches.  The 
diagnosis was chronic headache.  

In a June 1991 statement, L.G., M.D., a neurologist, noted 
the veteran's complaint of left-sided headache and her report 
of headaches in service.  The impression was possible 
migraine-type headache.  A computed tomography (CT) of the 
veteran's brain was negative and a report of an 
electroencephalogram (EEG) was normal awake EEG.

At her November 1991 personal hearing at the RO, the veteran 
requested to reopen her claim for service connection for a 
nasal disorder.

According to 1992 treatment records from Dr. K.W.G., the 
veteran had increased pain and crepitation with stiffness in 
her right knee.  X-rays did not show arthritis.  Right knee 
chondromalacia patella was diagnosed and, in April 1992, she 
underwent right knee arthroscopic chondroplasty.

In a June 1992 statement, Dr. K.W.G. said that the veteran 
was treated for chondromalacia, patella, in both knees.  The 
orthopedic surgeon said that the veteran's knee problems were 
related to her injury in the Navy.  

At a September 1992 hearing before a member of the Board, the 
veteran requested to reopen her claim for service connection 
for a right knee disorder.  She testified to having sinus 
problems and frequent headaches in the left side area and the 
right side in her nose since the surgery in service.  The 
veteran had jagged edges inside her nose from the surgery 
that bled and physicians advised her not to have more 
rhinoplasty.  As to her right knee, the veteran said she fell 
in service and injured both knees.  She started seeing Dr. 
K.W.G. approximately two years earlier and recently underwent 
right knee surgery.  

VA records, dated from 1993 through 1995, indicate that the 
veteran used metal leg braces due to chondromalacia of both 
knees.

In August 1993, Dr. K.W.G. stated that the veteran was under 
his care for chondromalacia of the left and right knees.  

An October 1993 VA nose and sinus examination report reflects 
the veteran's history of septoplasty in the 1970's for nasal 
obstruction and her persistent problems with nasal 
obstruction, the right side greater than the left side.  She 
complained of persistent rhinitis in the winter and increased 
hay fever.  Examination revealed septal deviation to the 
right.  Diagnoses included recurrent sinusitis, right side 
nasal obstruction and allergic rhinitis.

At a February 1994 VA orthopedic examination, the veteran 
reported hurting both knees when she tripped over a rope in a 
parking lot and received minimal left knee treatment and none 
for her right knee.  Right knee range of motion was flexion 
and extension both from 0 to 135 degrees.  The diagnostic 
conclusion was normal knees.

In May 1994, Dr. K.W.G. said the veteran was treated for 
chondromalacia, bilateral knees.

According to a September 1994 private medical record from Dr. 
W., the veteran, a new patient, was seen once for complaint 
of back pain.  She gave a history of falling on her right 
knee on ice and had much pain since then.  The veteran 
reported having arthroscopic surgery on her right knee.

At her November 1995 personal hearing at the RO, the veteran 
testified that she fell on both knees in service, injured 
them simultaneously and currently experienced bilateral knee 
pain.  She denied having a nasal or facial injury or 
undergoing nasal surgery before she entered service.  
According to the veteran, the septoplasty in service was to 
correct a problem identified in service.  

At her October 1996 Board hearing at the RO, the veteran 
testified that she had right knee arthritis from injury in 
service when she fell and currently used assistive devices 
including a cane and knee brace.  Since the septoplasty in 
service, she experienced residual symptoms that included 
headaches around her eye and facial numbness, but denied 
sinus or asthma problems and did not take medication.  

According to an August 1997 VA orthopedic examination report, 
a review of the veteran's records indicates that she claimed 
to fall down a ladder while at sea on a ship but the records 
did not fit the veteran's history given at examination.  She 
did not recall any specific injury to her knees, but may have 
had a possible fall injury to both knees.  She denied injury 
from an automobile accident and never had a job-related 
injury.  The veteran had bilateral knee arthroscopic 
procedures by Dr. K.W.G. and said he drained fluid from the 
back of a Baker's cyst on her right knee a few weeks earlier.  
Currently, she complained of intermittent sharp right knee 
pain, with swelling, but no instability.  Range of motion was 
from 0 to 135 degrees with no evidence of instability.  X-
rays of the right knee were normal.  The VA orthopedic 
opinion was that the veteran had early degenerative disc 
disease consistent with her age and size, not related to 
trauma and unrelated to service.  As to her knees, the 
examiner noted that the veteran had significant changes of 
chondromalacia patella of the left, but minimally on the 
right and opined that there was no evidence of disability 
regarding her right knee.  The VA physician found no evidence 
in her history of any (chondromalacia) and very minimal 
history of any records if the chondromalacia was rated in 
service.

An August 1997 VA nasal examination report includes the 
veteran's history of septoplasty in service in 1978 or 1979 
with complaints of difficulty with nasal breathing and facial 
pain with temperature extremes.  On examination, the veteran 
had narrow nasal width that the examiner noted was unrelated 
to her previous surgery, mild erythema/edema and moderate 
residual deviation.  Diagnoses included narrow nasal cavities 
unrelated to previous surgery, moderate septal deviation that 
can be related to previous septoplasty and rhinitis (non-
allergic) contributing to nasal obstruction.

A right knee cyst was diagnosed in January 1998, according to 
office records from Dr. B.R.M.  According to January 1998 
physical therapy records, the veteran was seen with complaint 
of bilateral knee pain, the right more severe than the left.  
She had right knee edema that was resolved by draining the 
knee four times since surgery for a right knee cyst.  The 
veteran reported back injury when she fell in service and 
sustained knee injury in approximately 1994 in a physical 
altercation with a woman.  X-rays were positive for popliteal 
cyst on the right.  In April 1998, Dr. B.R.M. noted the 
etiology of the right knee cyst was unclear.  A May 1998 
magnetic resonance image (MRI) of the right knee revealed a 
lateral meniscal tear, small joint effusion and popliteal 
cyst.  Suspected reactive synovitis involving the Hoffa fat 
pad was also noted.

A May 1998 private hospital record indicates that Dr. K.W.G. 
performed arthroscopic examination of the right knee with 
chondroplasty of the femur and patella and partial lateral 
meniscectomy.

In a June 1998 memorandum, the RO noted that the veteran's 
service medical records showed right-sided septal deviation 
existed prior to surgery and asked the August 1997 VA 
otolaryngologist to provide an opinion as to whether there 
was an increase in the severity of the septal deviation that 
resulted from the surgery.  The RO also sought an opinion 
regarding the relationship of a right knee condition 
secondary to the veteran's service-connected left knee, back 
or gynecological disabilities.    

In a September 1998 memorandum to the RO, a VA physician 
noted that the veteran underwent two arthroscopic surgeries 
for her right knee.  Records provided a sketchy history of 
possible knee injuries, aside from a history provided by the 
veteran.  In the doctor's opinion, the right knee 
chondromalacia was independent of the service-connected left 
knee condition.

In an October 1998 response to the RO's inquiry, the VA chief 
of otolaryngology said that, as he did not know the condition 
of the veteran's nose prior to surgery, he would assume the 
present nasal pathology was, in part, related to the previous 
septoplasty.  It was the VA otolaryngologist's opinion that 
the increased septal deviation was related to the previous 
surgery.

In December 1999, Dr. K.W.G. responded to the RO's request 
that he provide a rationale for his June 1992 opinion that 
the veteran had a bilateral knee disability related to 
service and whether that conclusion was based on a history 
provided by the veteran or a review of medical records.  Dr. 
K.W.G. stated that, in the past, the veteran said she had 
service-connected disability to her knees.  However, the 
orthopedist had obtained some of her service medical records.  
While he did not know if they were all her records, the 
physician noted multiple references in 1979 and 1980 to 
injuries of her left knee.  

According to Social Security Administration (SSA) records, 
evidently received by the RO in May or June 2000, the veteran 
was found to be totally disabled since February 1983 and 
awarded disability benefits.  Her primary diagnosis was 
schizophrenia disorder, paranoid type.

The evidence received since the June 1981 decision, regarding 
the claim for service connection for a right knee disorder, 
and August 1989 decision regarding the claim for a nasal 
disorder, consists of VA and private medical records.  The 
June 1992 medical statement from Dr. Gitlin associating 
bilateral knee problems with inservice injury is new and does 
bear directly on the question of whether her current right 
knee disorder had its onset in service.  The October 1998 VA 
otolaryngologist's statement relating increased septal 
deviation to the veteran's previous surgery is also new and 
bears directly on the question of whether her current nasal 
disorder had its onset in or was aggravated by service.  In 
the Board's opinion, this evidence provides a more complete 
picture of the veteran's nasal and right knee disabilities 
and their origins and, thus, does bear directly and 
substantially upon the specific matters under consideration 
and is so significant as to warrant reconsideration of the 
merits of the claim on appeal.  See Hodge.  Thus, this 
evidence is new and material and, therefore, reopens the 
veteran's claims of entitlement to service connection for 
right knee and nasal disorders.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a); Hodge.

Before the Board may proceed to examine the merits of the 
veteran's claims, it must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A "well-grounded" claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only satisfy the initial burden of § 5107(a).  For a claim to 
be well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determination issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed.Cir. 1997), cert. denied sub nom. Epps v. 
West, 524 U.S. 940 (1998).  

The Board finds that the veteran's claims for service 
connection for nasal and right knee disorders are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  She 
was diagnosed with moderate septal deviation by a VA 
otolaryngologist in August 1997; service medical records 
indicate that the veteran underwent a septoplasty in July 
1978.  She testified to experiencing nosebleeds, headaches 
and facial numbness after the in-service surgery.  Further, 
as to her right knee, the veteran was diagnosed with a lax 
patella with minimal patellofemoral crepitation in August 
1990 and underwent arthroscopic repair of that knee in April 
1992 and May 1998; also in June 1992, her orthopedic surgeon 
diagnosed bilateral chondromalacia and related it to injury 
in service.  In light of the above, the Board believes that 
the veteran's claims for service connection for nasal and 
right knee disorders are well grounded.  See Hensley v. West, 
212 F.3d 1255 (Fed. Cir. 2000) (The evidentiary threshold for 
establishing a well-grounded claim is low, and requires only 
that the claim be plausible or capable of substantiation.)

It does not follow, however, that a well-grounded claim, when 
considered on the merits, must now be allowed.  See Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 524 U.S. 940 (1998) (a well-grounded claim 
under 38 U.S.C.A. § 5107(a) is not necessarily a claim that 
will ultimately be deemed allowable under § 5107(b)).

B. Analysis 

According to 38 U.S.C.A. §§ 101(24), 106, 1131, service 
connection may be established for a disability resulting from 
personal injury suffered or disease contracted in line of 
duty or for aggravation of a pre-existing injury or disease.  
"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Even if there is no record of arthritis in 
service, its incurrence in service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.





1. Service Connection for Nasal Disorder

Service connection may also be granted for aggravation of a 
preexisting disability.  See 38 C.F.R. § 3.306 (1999).

A veteran, who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects "noted" when examined 
and accepted for service.  Clear and unmistakable evidence 
(obvious or manifest) that the disability manifested in 
service existed before service and was not aggravated by such 
service will rebut the presumption.  38 U.S.C.A. §§ 1111, 
1137 (West 1991); 38 C.F.R. § 3.304(b).  Only such conditions 
as are recorded in examination reports are to be considered 
as "noted".  Id.

The history of pre-service existence of conditions recorded 
at the time of examination does not constitute a "notation" 
of such conditions, see 38 C.F.R. § 3.304(b), supra, but will 
be considered together with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304(b)(1).  In 
the instant case, the veteran's nasal septal deformity was 
not recorded at the time of her enlistment examination and 
she denied a history of nose problems.  Although, in November 
1977, she gave a history of a nasal fracture at age seventeen 
prior to entry into service, there are no clinical records 
that provide clear and unmistakable evidence to demonstrate 
that the veteran's nasal septal deformity pre-existed service 
(in fact, at her November 1995 RO hearing, the veteran denied 
a pre-service nasal injury).  The veteran's in-service oral 
statements regarding a pre-service nasal fracture cannot be 
construed as clear and unmistakable evidence that a nasal 
septal deformity pre-existed service entry such that they 
rebut the presumption of soundness at service entry.  
Accordingly, the Board finds that, as there is insufficient 
evidence to the contrary, the veteran is entitled to the 
presumption of soundness at service entry as to any nasal 
septal deformity.

The veteran has contended that service connection should be 
granted for residuals of a septoplasty in service that 
include nosebleeds, headaches and intermittent facial pain.  
Service medical records indicate that a nasal abnormality was 
not noted when she was examined for entry into service and 
records show that she underwent a septoplasty in July 1978, 
but continued to complain of sinus problems thereafter.  Post 
service medical records reflect the veteran's continued 
complaints of nosebleeds, headache and breathing problems.  
In August 1997, a VA otolaryngologist diagnosed moderate 
septal deviation that can be related to previous septoplasty 
and rhinitis (non-allergic) contributing to nasal 
obstruction.  In an October 1998 statement, the VA 
otolaryngologist stated that, as he did not know the 
condition of her nose prior to surgery, he assumed the 
veteran's present nasal pathology was, in part, related to 
the previous septoplasty.  In the VA otolaryngologist's 
opinion, the (veteran's) increased septal deviation was 
related to her previous surgery.
 
In light of the foregoing recent VA otolaryngology opinion, 
the Board finds that the evidence of record is, at the very 
least, in equipoise as to whether a nasal disorder originated 
in service.  Accordingly, in resolving doubt in the veteran's 
behalf, the Board concludes that service connection for 
residuals of a septoplasty is warranted.  38 U.S.C.A. 
§§ 101(24), 106, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304

2. Service Connection for Right Knee Disorder

The veteran has contended that service connection should also 
be granted for a right knee disorder, and has variously 
asserted that her right knee disorder is due to service or 
her service-connected left knee disability.  However, service 
medical records are entirely negative for complaints, 
treatment or diagnoses of a right knee problem and a right 
knee disorder was not noted when she was examined for 
discharge in January 1981.  The first medical evidence of a 
right knee disorder is in 1990, almost ten years after 
discharge, when a lax patella with minimal patellofemoral 
crepitation was reported.  However, when examined by VA in 
August 1997, x-rays revealed a normal right knee and the VA 
orthopedic opinion was no evidence of disability regarding 
the right knee.  While medical evidence shows that, in May 
1998, she underwent arthroscopic surgery and a partial 
lateral meniscectomy of the right knee, there is no medical 
opinion that this is related to service.  

In support of her claim that service connection is warranted 
for a right knee disorder, the veteran would point to the 
June 1992 statement of Dr. K.W.G., her orthopedic surgeon, 
who said at that time that her bilateral knee problems were 
related to injury in service, but the medical evidence simply 
does not support the veteran's contentions.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993). (A medical opinion 
based upon an incomplete and inaccurate history is of no 
probative value.).  See also LeShore v. Brown, 8 Vet. App. 
406 (1995). (Evidence that is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.).  Moreover, in December 1999, after 
reviewing her service medical records, Dr. K.W.G., stated 
that, while in the past the veteran said that she had 
service-connected disability to her knees, the doctor 
reviewed service medical records that show multiple 
references in 1979 and 1980 to her left knee.  The Board also 
observes that the veteran has variously attributed right knee 
disability to intercurrent injuries sustained during a 
physical altercation, evidently in 1994, and a fall on the 
ice.

Additionally, there is no medical opinion, based on a review 
of the entire record, that shows any etiological relationship 
between the service-connected left knee disability and the 
veteran's diagnosed right knee chondromalacia.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); see also McQueen v. West, 
13 Vet. App. 237 (1999) (consideration of secondary service 
connection under Allen fulfilled where the relevant medical 
opinions show no relationship at all between the service-
connected condition and the condition for which secondary 
service connection is sought).  In fact, in October 1998, a 
VA physician opined that a right knee disorder was not 
related to a service-connected left knee disability.  See 
38 C.F.R. § 3.310.

Accordingly, as it has not been shown that the veteran's 
right knee disorder is related to a knee injury in service or 
to a service-connected disability, service connection for a 
right knee disorder must be denied.  38 U.S.C.A. §§ 101(24), 
106, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.




II.  Increased Ratings for Left Knee and Low Back 
Disabilities

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed and 
that no further duty to assist the veteran is required 
regarding her claims for increased ratings for back and left 
knee disabilities.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of her service-
connected back and left knee disabilities, and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disabilities at 
issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

A. Factual Background

In June 1981, the RO granted service connection for left 
knee, status post chondromalacia of the patella, and 
lumbosacral strain and awarded 10 percent disability 
evaluations.  An April 1983 rating action reduced the 
veteran's left knee disability evaluation to noncompensable, 
effective July 1983 and, in July 1986, a noncompensable 
evaluation was assigned to the lumbosacral strain disability, 
effective October 1986.  

On March 13, 1990, the RO received the veteran's claim for 
increased (compensable) ratings for her service-connected 
back and left knee disabilities.  VA and private medical 
records, dated from 1990 to 2000 are associated with the 
claims folders and reflect that she underwent two left knee 
arthroscopic procedures and repeatedly received a VA clothing 
allowance due to varied use of metal braces, crutches and 
wheelchair, for her knees.  

A March 1990 statement from the Rev. Dr. J.E.B., Jr., is to 
the effect that the minister knew the veteran for the past 
two years and she expressed concern regarding continued back 
and knee pain from injuries in service.  He saw her refrain 
from regular sports activities.

A May 1990 VA outpatient orthopedic clinic record entry 
indicates that veteran had a knee brace.  On examination, 
there was no left knee effusion and minimal atrophy.  There 
was increased patellar grind and crepitance and no 
ligamentous laxity.  Back examination revealed full range of 
motion with no tenderness and increased left sciatic 
tenderness with ligamentous laxity.  The impression was left 
patellofemoral chondromalacia and low back pain, chronic.

According to treatment records, dated from 1990 to 1999, from 
Dr. K.W.G., the veteran's orthopedic surgeon, in August 1990, 
she was seen for complaints of left knee laxity with pain, 
crepitation and occasional swelling.  She reported VA 
treatment that included anti-inflammatory medication and 
thigh strengthening therapy.  On examination, there was no 
left knee effusion, but quite a bit of patellofemoral 
crepitation and popping noted.  Chondromalacia patella, left 
knee, probably due to the original injury was diagnosed.  

The veteran underwent arthroscopic examination of her left 
knee with chondroplasty of the lateral femoral condyle and 
patella in August 1990.  The operative report indicates she 
tolerated the procedure well and went to the recovery room in 
good condition.  

The veteran underwent physical therapy and an October 1990 
private progress summary reflects her complaints of left knee 
pain and stiffness, although she noticed increased range of 
motion, but had difficulty ascending and descending stairs.  
On reevaluation, there was no swelling and the veteran had 
full range of motion.  Left knee strength was quadriceps 
almost normal (4/5) and hamstrings also almost normal (4+/5).  
Gait was unremarkable.  There was some crepitus with resisted 
knee extension between 60 and 30 degrees.  

When seen by Dr. K.W.G. in November 1990, she reported some 
interscapular pain on occasion.  The veteran was pleased with 
the current status of her knee and apparently had no problems 
with it at the time.  Examination was basically negative.

According to a March 1991 VA examination report, the veteran 
had a normal gait with increased lumbar curve.  There was no 
listing and no paravert (paravertebral?) muscle spasm with 
normal lumbar spine muscles.  Flexion was to 100 degrees, 
extension to 45 degrees and lateral flexion and rotation to 
40 degrees.  There was no sensory loss and single leg raise 
was to 90 degrees bilaterally.  Lower extremity examination 
revealed left knee flexion to 145 degrees with crepitation 
and no effusion or inflammation.  She claimed tenderness.  
There was moderate left ACL (anterior cruciate ligament) 
laxity and no lateral instability of the left knee.  
Diagnoses included status post arthroscopy of the left knee 
for chondroplasty of the left patella for chondromalacia and 
moderate left ACL laxity.  Chronic lumbar strain was also 
diagnosed.  X-rays of the left knee and low back were 
essentially a normal study.

In April 1991, the RO awarded a 10 percent disability 
evaluation for the veteran's left knee chondromalacia of the 
patella, effective from October 1, 1990.

In a June 1992 statement, Dr. K.W.G. said the veteran was 
treated for chondromalacia patella, both knees and her knee 
problems were related to injury in service.

According to a September 1992 statement, Dr. K.W.G., 
recommended the use of a patellar instability knee sleeve 
when active (right or left knee was not specified).

At her September 1992 Board hearing, and November 1991 RO 
hearing, the veteran testified that she experienced left knee 
weakness and instability, locking, intermittent sharp pain 
but no swelling.  VA prescribed a knee brace that she used.  
The veteran had difficulty ascending and descending stairs, 
recently fell off a step (curb) and was unable to continue 
driving a stick shift car.  She had intermittent numbing, 
lower, middle back pain that radiated down her left leg and 
caused stiffness and difficulty walking and moving her leg.  
The veteran occasionally used a cane to walk, took aspirin 
with codeine medication and said a TENS unit was prescribed 
several years earlier but she did not use it. 

A September 1992 VA radiologic report of x-rays of the 
veteran's thoracic spine revealed no evidence of fracture, 
dislocation or focal bony abnormality, although examination 
was limited due to overlap of bony structures.  The veteran 
refused lumbosacral spine examination.  

An April 1993 office record from Dr. K.W.G. indicates that 
the veteran sought evaluation of her thoracic spine.  On 
examination, the only positive finding was tenderness in the 
mid to upper thoracic region of the spine and paravertebral 
muscles with full motion.  X-rays showed no compression 
fractures.  The impression was muscle strain, thoracic spine.

In August 1993, Dr. K.W.G. said he treated the veteran for 
chondromalacia of the left and right knees and found it 
medically necessary for her to use a patellar instability 
sleeve.

A September 1993 office record from Dr. K.W.G. indicates that 
the veteran complained of left knee pain after performing 
housework.  There was no crepitus or effusion and the knee 
was stable.  X-rays showed no problem.  The physician opined 
that the veteran aggravated the chondromalacia in her knee 
and advised heat and rest.

An October 1993 private medical record, from B.R.M., M.D., 
indicates that the veteran was seen for evaluation of her 
lower back.  She reported a long history of lower, left, low 
back pain after falling on her left buttock and tailbone.  
The veteran described radiating pain that worsened when she 
extended her hip.  On examination, the veteran was tender in 
the left sacroiliac area with no pain with straight leg 
raising.  There was limited range of motion of the back, with 
limited flexion and extension and both maneuvers caused pain.  
There was no neurologic deficit.  The impression was lumbar 
radiculopathy and a disk problem was possible.  

When seen by Dr. B.R.M. in February 1994, the veteran still 
had sacroiliac pain and pain between her shoulder blades.  
The etiology of her pain was unclear and there was no 
evidence of a neurologic deficit.  A bone scan was 
recommended.  

According to findings of a February 1994 VA spinal 
examination, there were no postural or fixed deformities and 
superficial tenderness (as in Waddell's sign) was noted.  
Range of motion was forward flexion to 45 degrees (standing), 
but over 90 degrees while seated.  Backward extension was to 
25 degrees.  Left and right lateral flexion was to 30 
degrees.  There was full left and right rotation and no 
credible objective evidence of pain on motion.  X-rays of the 
spine showed reversal of the lordosis.  There was a fractured 
osteophyte in the lumbosacral spine and multilevel 
degenerative disc disease, minimal in degree, in the thoracic 
spine.  Diagnoses included degenerative disc disease of the 
cervical spine, mild to moderate, probably traumatic, 
degenerative disc disease of the thoracic spine, very mild, 
not traumatic and degenerative disc disease of the 
lumbosacral spine, mild, possibly traumatic.

A February 1994 VA orthopedic examination report reflects the 
veteran's history of falling down steps in service in 1978 or 
1979 when she injured her back.  She hurt her left knee in 
that fall and hurt both knees when she tripped over a rope in 
a parking lot.  The veteran currently complained of constant 
back pain and leg numbness.  She had no swelling or 
deformity, her knees were symmetric with slight anterior 
laxity to Lachman's test.  Range of motion of the left knee 
was 0 to 135 degrees.  X-rays of both knees were normal.  The 
conclusion was normal knees, shoulders and left upper limb.

A March 1994 private radiologic report of a bone scan was 
essentially normal.  There was possible minimal degenerative 
change of the lower lumbar spine on the left.

In April 1994, the veteran was examined again by Dr. B.R.M.  
Her back felt somewhat better and recommended exercises 
helped.  She complained of mid back pain and mild discomfort 
in the lower left back.  The bone scan was not terribly 
remarkable.  There was some mild increased uptake in the 
lower back, probably degenerative.  There was no evidence of 
any serious problem.  The doctor reassured the veteran that 
she did not demonstrate a serious bone problem with her back.  
The bone scan was noted to be quite sensitive but not thought 
to be terribly remarkable.  

In May 1994, Dr. K.W.G. stated that the veteran was treated 
for chondromalacia bilateral knees and should wear a patellar 
instability knee brace during waking hours.

In August 1994, the RO granted a 10 percent rating for the 
veteran's lumbosacral strain, effective from March 1990. 

A January 1995 VA outpatient orthopedic clinic record shows 
that the veteran complained of left knee pain, had a history 
of knee surgeries and wanted a refill of a prescription for 
Motrin that helped with occasional knee discomfort.  On 
examination, she had full range of motion with no effusion.  
There was no need for x-rays and the assessment was 
chondromalacia patella.

A November 1995 private hospital emergency room record 
indicates the veteran's complaint of lower back pain, 
numbness on the right and radiculopathy down the leg.  She 
reported that a woman beat her in the back and leg and that 
her back pain flared up with the current beating.  
Examination revealed back tenderness around the L4/L5 region 
with minor muscle spasms and positive leg raise on the left.  
X-rays of the lumbosacral spine showed no fracture or spurs.  
Osteoarthritis of the lower lumbar and lumbosacral joints was 
noted, bilaterally.  The diagnosis was lower back 
pain/injury.

According to December 1995 treatment records from Dr. K.W.G., 
the veteran complained of knee pain.  Patellofemoral crepitus 
was noted.  X-rays were unchanged from previous films and 
moderation of activities and knee braces were recommended.  
In a December 1995 statement, Dr. K.W.G. said the veteran was 
treated for chondromalacia of both knees and required leg 
braces.

According to a December 1995 statement, S.H.R., M.D., cared 
for the veteran since July 1992.  The physician said that the 
veteran had chronic lower back problems.

In May 1996, Dr. K.W.G. reported the veteran's complaints of 
recent pain in the lateral aspect of the left knee that she 
related to cutting her large lawn when she squatted to clean 
up the mess, but there was no effusion, irritability or 
increased knee warmth.  Some tenderness to the lateral distal 
thigh was noted, but x-rays were unchanged from previous 
films.

At her October 1996 Board hearing, the veteran testified that 
her service-connected left knee affected her ability to walk 
any distance and her bilateral knee problem required the use 
of a cane.  She wore a knee brace issued by VA.  The veteran 
reported throbbing knee pain and said her private physician 
diagnosed bilateral chondromalacia.  Further, the veteran had 
radiating low back pain with numbness and tingling primarily 
in her left buttock and leg that was helped by heat.

In a November 1996 treatment record, Dr. K.W.G. noted the 
veteran's left knee crepitus and increased pain in the mid-
thoracic region.  She had tenderness of the paravertebral 
muscles of the mid-thoracic spine, but x-rays were negative 
for any bony changes.  The left knee was unchanged from 
previous films and there was no effusion but the veteran had 
crepitus in that knee.  

In August 1997, the veteran underwent VA orthopedic 
examination and, according to the examination report, 
reported bilateral knee arthroscopic surgery and recently 
fluid drained from a right knee Baker's cyst, but refused to 
provide the specifics of that treatment.  As to current 
symptoms, the veteran pointed to her mid-sacrum and low back 
that tingled and clicked when she walked with no radicular 
complaints.  There was no evidence of any sacroiliac pointing 
or complaints and no lumbosacral pointing.  The veteran's 
mid-sacrum was the area of complaints that seemed mechanical, 
according to her history.  The veteran denied radicular 
complaints with no weakening and no hip, thigh, leg ankle or 
foot problems.  She reported left knee grating, aching and 
stiffness with occasional swelling.  

On examination, the veteran had a normal gait pattern with no 
external supports and wore a knee sleeve outside her jeans on 
the left.  She had no braces or external support on her low 
back.  The veteran did not allow a nurse into the examining 
room while disrobing to help locate other problem areas or 
difficulties.  With a gown on, there was no evidence of 
asymmetry, deformity or wasting.  Without the knee sleeve, 
there was no sign of deformity.  There was no myofascitis, 
fibromyositis, trigger points, deformity, wasting or 
dysfunction in the neck.  Shoulder examination was normal.  
Pulling heavily through the latissimus dorsi caused no 
lumbosacral complaints.  There was no atrophy, wasting or 
deformity.  Although the veteran reported occasional clicking 
sensation without associated pain from the base of her neck 
to the mid-sacrum, that was felt on current examination, the 
examiner did not feel any objective findings, muscle spasm, 
clicking or other findings.  The thoracic spine was normal.  
Examination of the lumbar spine showed that the veteran 
flexed to 100 degrees and then to 110 degrees by pouncing 
down without muscle spasm, guarding, deformity or wasting.  
Right lateral bend was to 45 degrees and left lateral bend 
was to 43 degrees.  Rotation was to 27 degrees on the right 
and left and extension was to 30 degrees.  There was no 
muscle spasm, paraspinal muscle spasm, deformity wasting or 
dysfunction and no fibromyositis, trigger points or 
subjective complaints.  The paraspinal muscles were normal, 
the midsacral regions were normal, and the iliolumbar 
ligaments were normal with no trochanteric bursitis and no 
sciatica, deformity and wasting.  There was a negative 
Trandeleburg's sign, negative straight leg raising over 90 
degrees, bilaterally, negative Lasegue's and negative Patrick 
signs.  The veteran squatted three quarters of the way down 
and indicated that her left knee was a problem, but it was 
not painful, and there were no complaints in the back.  

Further, examination of the lumbosacral region and pelvis was 
normal.  There was full range of active and passive hip 
motion.  Left knee range of motion was from 0 to 135 degrees, 
with patellofemoral grating with some subjective complaints 
from the veteran as the grating occurred.  There was a 
minimal synovial thickening with no evidence of anterior, 
posterior and mediolateral rotatory instability.  There was a 
negative Lachman sign and negative pivot shift with no plica 
formation.  Some patellofemoral grating was noted with colopy 
sign and some apprehension on the left.  X-rays of the left 
knee were normal.  X-rays of the lumbosacral spine showed 
normal, resting curvature by lumbar vertebrae.  Vertebral 
bodies and disc spaces were normal.  Some possible early 
degenerative disc disease at the lumbar 5 level was noted, 
but no evidence of any active process.  Examination of the 
lumbosacral spine showed normal sacroiliac joints with no 
straightening of the spine, no significant degenerative 
changes and no fracture or injury.  There was no pars 
interarticularis defect and no evidence of any stenosis, 
deformity or wasting.  

According to the VA orthopedic opinion, the veteran had no 
evidence of any abnormality of the lumbosacral spine, 
orthopedically.  There was no evidence of any deformity, 
wasting or dysfunction.  The examiner noted that the veteran 
had early degenerative disc disease, consistent with her age 
and size that was not related to trauma and, in the VA 
physician's opinion, was not caused, changed or aggravated by 
service.  It was a disease of life.  As to the veteran's 
knees, the VA doctor said that the veteran had significant 
changes of chondromalacia patella on the left, but minimally 
on the right.  There was no evidence of right knee or back 
disability in the doctor's opinion.  The veteran had changes 
of patellofemoral chondromalacia on the left that required 
resting.  In the examiner's opinion, the veteran did not 
benefit from bracing and did not need surgery.  

A January 1998 office record from Dr. B.R.M., indicates that 
the veteran complained of right knee pain and felt a lump.  A 
cyst was noted in the posterior aspect of her knee.  X-rays 
revealed that the veteran's left leg appeared to be slightly 
shorter; the tibia was a little shorter.  She denied any 
significant trauma and the physician speculated that it was 
developmental.  Joint spaces were well maintained with no 
arthritic change and no evidence of fracture or any other 
pathologic process.  The impression was some knee pain and 
possible cartilage tear.  Some possible mild arthritis was 
noted, but not visualized on current x-rays.  A symptomatic 
popliteal cyst was noted.  The veteran was noted to have 
multiple problems and her back continued to bother her.

Private physical therapy records dated in January 1998 
indicate that the veteran was diagnosed with left knee pain 
with popliteal cyst (although X-rays were positive for a 
popliteal cyst on the right knee).  When initially seen, the 
veteran was independent in ambulation without devices and 
complained of bilateral knee pain, right more severe than 
left.  She had right knee edema that resolved by draining the 
right knee four times since surgery.  Along with a history of 
falling on a ship in service, she reported knee injury 
approximately four years earlier during a physical 
altercation.  She took Motrin, 600 milligrams daily and 
complained of constant dull-aching right knee pain and 
bilateral sciatica that shot down both legs.  She had 
bilateral numbness in the medial tibial areas, with a pain 
rating of approximately a 5, on a scale of 1 to 10.  The 
veteran generally complained that her right knee was worse 
than her left knee.  Prior to onset, the veteran reported 
moderate activity, and enjoyed biking, hiking and walking.  
Currently, she was independent in driving and sitting, but 
could only ambulate for approximately two hours, depending on 
knee and back pain.  She lived in a mobile home and recently 
used task segmentation to accomplish her household chores.  
She used no assistive device to walk and was independent in 
all areas of self-care.  The veteran demonstrated a high 
functional level on examination, but reported a significant 
decrease in her functionality.  

On examination, her gait was unremarkable and sensation was 
grossly within normal limits.  Range of motion of the knees, 
bilaterally, was within normal limits and equilateral.  
Prone, both knees in flexion were to 140 degrees with full 
extension in both knees.  Strength was approximately 4/5, 
bilaterally, and some strengthening was thought useful to 
prevent further injuries.  Drawer signs, Lachman's and pivot-
shift tests were negative, bilaterally.  The assessment was 
essentially stable knees, bilaterally.  Muscle strengthening 
was recommended.  

Dr. B.R.M. saw the veteran in February 1998 for a follow up 
examination.  Her knee cyst recurred but was not as large as 
before.  The doctor was uncertain of the etiology of the 
veteran's knee pain and thought she might have some mild 
arthritis.  When seen in April 1998, Dr. B.R.M. noted her 
complaint of pain in the medial aspect of her leg and was 
concerned about the knee cyst. 

Dr. K.W.G. examined the veteran in December 1998 for 
complaint of left knee pain and swelling with crepitus for 
the past year.  On examination, left knee effusion with 
slight increased warmth was noted and there was some synovial 
thickening.  X-rays showed some minimal joint space 
narrowing.  The impression was chondromalacia/synovitis of 
the left knee.  Surgery was recommended.
  
According to private hospital records, in December 1998, the 
veteran underwent arthroscopic examination of the left knee 
with partial medial meniscectomy, lateral meniscectomy, 
chondroplasty of the femur, patella and synovectomy.  The 
postoperative diagnosis was torn menisci, synovitis, and 
chondromalacia of the left knee.  The veteran tolerated the 
procedure well and was sent to the recovery room in good 
condition.  Postoperative x-rays, taken at the end of the 
month, showed no complicating process.

Private physical therapy records, dated in January 1999, 
indicate that the veteran was status post chondroplasty and 
lateral meniscectomy on the left knee performed in December 
1998 and was referred therapy due to decreased range of 
motion and strength in her left knee and lower extremity.  
After ten physical therapy visits the veteran had some 
improvement in symptoms but still experienced pain in the 
lateral aspect of her left knee, rating the pain a 4 on a 
scale of 1 to 10 and had difficulty with ambulation, 
squatting and kneeling.  Active range of motion of the left 
knee was flexion to 142 degrees and extension within normal 
limits (as at the time of initial evaluation).  Left 
quadriceps strength was 4+/5 and left hamstrings strength was 
4/5.  The assessment was that the veteran showed minimal 
progress with a slight increase in strength but continued to 
exhibit pain in the left knee.  Her prognosis was poor, 
secondary to lingering symptoms of pain.

Dr. K.W.G. examined the veteran in February 1999, and noted 
her report of left knee swelling with some atrophy.  Some 
serous fluid was aspirated from her knee and medication 
prescribed.  When seen in March 1999, the veteran reported 
pain down the lateral left leg below the knee.  On 
examination, there was no effusion, the knee moved well and 
it was strong.  There were no areas of tenderness or 
crepitus.  X-rays just showed some lateral joint space 
narrowing.  

When seen in August 1999, the veteran was concerned with left 
knee crepitus, according to Dr. K.W.G.'s record entry.  There 
was no swelling or increased warmth.  In a September 1999 
treatment record, Dr. K.W.G. noted that the veteran continued 
to have a little bit of pain on the lateral aspect of her 
left knee.  According to the physician's note, clinically, 
her knee looked good.

A March 2000 private physical therapy evaluation indicates 
that the veteran had twelve physical therapy treatments since 
February 2000.  At discharge, she reported some improvement, 
with increased ability to ascend and descend stairs and to 
walk.  The veteran still had ramming type pain in her left 
knee when sitting and moving the leg in and out and 
complained of intermittent pain with rolling.  Range of 
motion was two inches hyperextension and 0 to 155 degrees of 
motion.  Patella mobility was excellent with no tilt noted.  
The proximal tib fib (tibia fibula) joint was within normal 
limits.  Left knee strength on extension and flexion was 4/5.  
There was no palpable tenderness noted along the proximal tib 
fib joint or the lateral joint line.  The assessment was that 
the veteran still had occasional pain complaints as 
significant as they were before therapy.  She was able to 
increase her strength and reduced left knee popping.

In June 2000, the RO recharacterized the veteran's left knee 
disability as status post chondromalacia of the patella with 
partial medial meniscectomy.  A 20 percent evaluation was 
assigned, from January 6, 1998.

B. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Painful motion is considered to be limited motion under the 
provisions of 38 C.F.R. § 4.59 (1999).

1. Increased Rating for Low Back Disability

The veteran's back disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Under Diagnostic Code 5295, a 
10 percent rating is warranted for lumbosacral strain with 
characteristic pain on motion and a 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  Id.  A 40 percent 
evaluation requires severe lumbosacral strain with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  Id.  A 40 
percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  Id.  In cases involving Diagnostic Code 
5295, VA must determine whether there is muscle spasm or 
comparable pathology.  See Johnson v. Brown, 9 Vet. App. 7 
(1996). 

Under Diagnostic Code 5292, a 10 percent disability 
evaluation is assigned for slight limitation of motion of the 
lumbar spine, while moderate limitation of motion of the 
lumbar segment of the spine warrants a 20 percent evaluation; 
a 40 percent evaluation is warranted where severe limitation 
of motion is shown.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).

While in February 1994, a VA examiner diagnosed degenerative 
disc disease of the lumbosacral spine, mild, possibly 
traumatic, x-rays of the spine were noted to show reversal of 
the lordosis.   A November 1995 private hospital x-ray report 
notes osteoarthritis of the lower lumbar and lumbosacral 
joints, bilaterally.  However, more recently, x-rays taken by 
VA in August 1997 showed normal resting curvature by lumbar 
vertebrae.  Vertebral bodies and disc spaces were normal.  
While some early degenerative disc disease at the lumbar 5 
level was thought possible, there was no evidence of any 
active process.  The VA examiner in August 1997 said the 
veteran had early degenerative disc disease consistent with 
her age and size that was unrelated to trauma.  

On a VA orthopedic examination in 1991, the veteran had a 
normal gait, no listing and no paravertebral muscle spasm.  
Flexion was to 100 degrees, extension to 45 degrees and 
lateral flexion and rotation to 40 degrees.  In October 1993, 
a private medical record notes limited range of motion of the 
back with limited flexion and extension and pain on both 
maneuvers.  On VA examination in February 1994, range of 
motion was forward flexion to 45 degrees (standing), but over 
90 degrees while seated, with backward extension to 25 
degrees; left and right lateral flexion to 30 degrees and 
full rotation.  The examiner noted no credible objective 
evidence of pain on motion.  In August 1997, a VA orthopedic 
examination including findings of flexion to 100 degrees, 
right lateral bend to 43 degrees and left lateral bend to 45 
degrees; rotation to 27 degrees and extension to 30 degrees.  
These findings appear to represent no more than slight 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  Even this slight limitation with no objective 
evidence of pain on motion does not implicate the provisions 
of 38 C.F.R. § 4.40 that require that function loss due to 
pain be supported by adequate pathology and be evidenced by 
the visible behavior of the claimant.  See Johnston v. Brown, 
supra.  It is significant in this regard that the veteran did 
not experience any paraspinous muscle spasm on clinical 
examination of the back, nor has any neurologic involvement 
been objectively demonstrated.

Further, on a VA orthopedic examination in August 1997, the 
veteran complained of low back pain when she walked, but 
pointed to the mid-sacrum area as the source of her pain, and 
denied radicular complaints.  Range of motion of the lumbar 
spine was flexion to 100 degrees, and to 110 when pounced 
down, without muscle spasm, guarding deformity or wasting; 
right lateral bend was to 45 degrees and left lateral bend to 
43 degrees; rotation was to 27 degrees, bilaterally and 
extension was to 30 degrees.  There was a negative 
Trandelburg's sign, negative straight leg raise above 90 
degrees, bilaterally, negative Lasegue's and negative 
Patrick's sign.  The veteran squatted to three-quarters of 
the way down and indicated that her left knee disability was 
a problem, but it was not painful and there were no 
complaints in the back.  
Examination of the lumbosacral region and pelvis were normal.  
X-rays of the lumbosacral spine showed normal, resting 
curvature.  Vertebral bodies and disc spaces were normal.   
The VA examiner concluded that there was no evidence of any 
lumbosacral spine abnormality, orthopedically and, in the 
physician's opinion, there was no evidence of back 
disability.  

Although the veteran testified regarding her low back pain, 
there is no showing of any significant increase in low back 
pathology.  The Board finds that, even if functional loss due 
to pain on flare-ups or to excess fatigability of the back 
musculature is considered, no more than slight impairment of 
the range of motion of the low back is shown, as motion in 
most planes of excursion is nearly full.  See DeLuca v. 
Brown, supra.  While painful motion is considered to be 
limited motion under the provisions of 38 C.F.R. § 4.59, this 
provision not applicable in the absence of arthritis 
established by x-ray findings.  See Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  Although some conflicting 
reports of possible degenerative disc disease of the 
lumbosacral spine are of record, the Board notes, in this 
regard, that the veteran is not service-connected for 
arthritis of the lumbosacral area and there is no medical 
opinion of record to associate any degenerative disc disease 
of the lumbosacral spine to the veteran's service-connected 
lumbosacral strain.  In fact, in August 1997, the VA 
orthopedic examiner concluded that, while the veteran had 
early degenerative disc disease consistent with her age and 
size, it was not related to trauma and not caused or 
aggravated by service.  In fact, when last examined by VA in 
August 1997, the VA doctor reported no evidence of back 
disability.   

It appears that moderate limitation of lumbar spine motion 
has not been shown, overall, especially with respect to 
forward flexion, nor has it been more nearly approximated.  
38 C.F.R. § 4.7.  A rating in excess of 10 percent under 
Diagnostic Code 5292 is, therefore, not warranted.

Nor is there evidence of muscle spasm on extreme forward 
bending or loss of lateral spine motion on one side in the 
standing position such as to warrant the next higher 
evaluation under Diagnostic Code 5295.  Indeed, the evidence 
of record demonstrates that the veteran's back symptomatology 
is no more than mild.  38 C.F.R. § 4.7.  The Board is of the 
opinion that the 10 percent evaluation currently assigned 
most accurately reflects the actual degree of functional 
impairment demonstrated in this case.  38 C.F.R. §§ 4.10, 
4.40. 

The Board finds that the veteran's disability is not more 
appropriately rated under any other diagnostic code providing 
a rating greater than 10 percent.  There is no evidence of a 
fractured vertebra, 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1999), and no evidence of ankylosis of the whole spine, 
38 C.F.R. § 4.71a, Diagnostic Code 5286 (1999) or the lumbar 
spine, 38 C.F.R. § 4.71a, Diagnostic Code 5289 (1999).  The 
record is negative for moderate or severe limitation of 
motion of the lumbar spine under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  Thus, the Board finds that 
currently assigned Diagnostic Code 5295 is the appropriate 
diagnostic code in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The Board, therefore, concludes that the preponderance of the 
evidence is against a rating higher than 10 percent for low 
back strain.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § .4.71a, 
Diagnostic Code 5295.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).

2. Increased Rating for Left Knee

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation; a 20 percent evaluation requires moderate 
impairment, while a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  A 30 percent 
evaluation requires flexion limited to 15 degrees.  Id.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  A 30 percent 
evaluation requires extension limited to 20 degrees.  Id.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  Id.

Full range of motion of the knee is measured from 0 degrees 
to 140 degrees in flexion and extension.  38 C.F.R. § 4.71, 
Plate II (1999).




a) Compensable Rating From March 13, 1990 to September 30, 
1990

Prior to March 13, 1990, the veteran's service-connected left 
knee, status post chondromalacia of the patella, was 
evaluated as noncompensable under under Diagnostic Code 5257.  
The limited available medical evidence reflects that, in May 
1990, the veteran used a left knee brace and increased 
patellar grind and crepitance were noted, but there was no 
ligamentous laxity and left patellofemoral chondromalacia was 
diagnosed.  When seen by an orthopedic surgeon in August 
1990, the veteran complained of left knee laxity with pain, 
crepitation and occasional swelling.  The orthopedic 
specialist found a lax patella and quite a bit of 
patellofemoral crepitation but no effusion.  The veteran 
underwent arthroscopic surgery on her left knee in late 
August 1990.   

While instability was not shown on the private and VA 
records, with consideration of the complaints reported by the 
veteran and the August 1990 surgical procedure revealing that 
she underwent chondroplasty of the lateral femoral condyle 
and patella, the Board believes the evidence is in equipoise 
with respect to whether or not the symptoms associated with 
the veteran's service-connected left knee disability more 
nearly approximate the criteria for a 10 percent evaluation 
under Diagnostic Code 5257 from March 13, 1990 to September 
30, 1990.  In resolving all doubt in the veteran's behalf, 
the Board concludes that her symptoms more nearly approximate 
slight instability and a 10 percent evaluation may be 
assigned under Diagnostic Code 5257.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257.  
However, with consideration of the competent medical evidence 
that found from March 13, 1990 to September 30, 1990 there 
was no instability of the left knee, a preponderance of the 
evidence is against a finding that more than slight 
impairment analogous to instability existed.  Therefore, the 
evidence is against an evaluation greater than the 10 percent 
assigned under Diagnostic Code 5257 from March 13, 1990 to 
September 1, 1990.

In addition to the foregoing, the disabling factors under 
38 C.F.R. §§ 4.40, 4.45, 4.59, have been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, even with 
consideration of the complication of arthroscopic surgery, 
the competent medical evidence reflects that, between March 
13, 1990 and September 1, 1990, there is no report of loss of 
range of motion of the left knee.  Furthermore, arthritis was 
not evidenced by x-ray.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (1999).   There is no competent medical 
evidence indicating that she experienced other than full 
range of motion of the left knee.  Therefore, a preponderance 
of the evidence is against an evaluation greater than 10 
percent under Diagnostic Codes 5010, 5259, 5260 and 5261.  
The benefit of the doubt has been resolved in the veteran's 
favor to this limited extent. 

b) Rating In Excess of 10 Percent From October 1, 1990 to 
January 5, 1998

The RO assigned a 10 percent evaluation to the veteran's 
service-connected left knee status post chondromalacia of the 
patella for the period from October 1, 1990 to January 5, 
1998.  VA and private examinations have disclosed essentially 
no limitation of left knee motion, but there was crepitation 
during maneuvers of the left knee.  The March 1991 VA 
examination report reflected moderate left ACL laxity and no 
lateral instability involving the left knee.  In 1991 and 
1992, the veteran testified to difficulty ascending and 
descending stairs, said she wore a knee brace and fell of a 
step and had to stop driving a stick shift car due to left 
knee disability.  A February 1994 VA examination report 
described slight anterior laxity to Lachman's test but the 
conclusion was normal knees.  In October 1996, the veteran 
testified that her left knee disability caused difficulty 
walking any distance and required the use of a cane and VA-
issued knee brace.  An August 1997 VA examination report 
reflects patellofemoral grating with subjective complaints 
from the veteran as the grating occurred.  There was minimal 
synovial thickening with no evidence of instability.  X-rays 
of the left knee were normal. 

X-rays of the veteran's left knee have been essentially 
negative during this period for any evidence of degenerative 
joint disease in the left knee.  Degenerative joint disease 
had not been established by x-ray findings and an evaluation 
under Diagnostic Code 5003 is not, accordingly, for 
application for the period from October 1, 1990 to January 5, 
1998.

In any case, the range of motion of the veteran's left knee 
is nearly full.  When examined by VA in March 1991, the 
veteran had flexion of the left knee to 145 degrees with 
normal x-rays.  Her orthopedic surgeon noted full range of 
motion in April 1993.  On VA orthopedic examination in 
February 1994, range of motion of the left knee was 0 to 135 
degrees with slight anterior laxity to Lachman's test.  The 
conclusion was normal knees.  The January 1995 VA outpatient 
orthopedic record reflects full range of knee motion.  When 
examined by VA in August 1997, the veteran had left knee 
range of motion from 0 to 135 degrees, with patellofemoral 
grating and some subjective complaints as the grating 
occurred.  As noted above, the measurable range of motion of 
flexion and extension does not, under the rating schedule, 
show compensable limitation.  Under Diagnostic Code 5260, a 
zero percent rating is assigned when flexion of the leg is 
limited to 60 degrees; a 10 percent evaluation is warranted 
when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Under Diagnostic Code 5261, a zero 
percent rating is assigned when extension of the leg is 
limited to 5 degrees; a 10 percent evaluation is warranted 
when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Such restriction of range of motion of 
the knee joint is not remotely approximated in the left knee 
in this case, according to the examination findings of 
record.  See 38 C.F.R. § 4.7.

Nevertheless, the veteran's complaints during this period are 
similar to those considered in DeLuca v. Brown, 8 Vet. 
App. at 204-7.  However, even if DeLuca factors (functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of the joint under 38 C.F.R. § 4.5) are considered, 
it is readily apparent from the medical evidence that any 
additional resulting degree of restriction of movement of the 
left knee would not equal or more nearly approximate that 
required for a compensable evaluation under either Diagnostic 
Code 5260 or 5261, in view of the nearly full range of motion 
of the left knee demonstrated.

While the veteran continued to complain of swelling, 
instability and pain on walking or weight bearing, the fact 
remains that successive clinical examinations have not shown 
any more than slight knee pathology for the period from 
October 1, 1990 to January 5, 1998.  The 10 percent 
evaluation assigned takes into account any functional loss 
demonstrated between October 1,1990 and January 5, 1998.  The 
Board is of the opinion that the 10 percent evaluation 
assigned under Diagnostic Code 5257 accurately reflects the 
actual degree of functional impairment demonstrated in this 
case under the ordinary conditions of life.  38 C.F.R. 
§§ 4.40, 4.45.  Furthermore, it is noted that in November 
1990, nearly three months after the left knee arthroscopic 
surgery, the veteran was pleased with the current status of 
her knee and had no problems.  In August 1997, a VA examiner 
reported significant changes of chondromalacia patella on the 
left, but x-rays of the left knee were normal.  

Accordingly, the Board concludes that a preponderance of the 
evidence is against a rating in excess of 10 percent for left 
knee status post chondromalacia of the patella, for the 
period from October 1, 1990 to January 5, 1998.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

c) In Excess of 20 Percent From January 6, 1998

In its March 2000 determination, the RO recharacterized the 
veteran's knee disability as left knee, status post 
chondromalacia of the patella with partial medial 
meniscectomy and assigned a 20 percent evaluation under 
Diagnostic Code 5258, effective from January 6, 1998.

Upon review of the VA and private medical evidence since 
January 6, 1998, the Board concludes that an increased rating 
is not warranted.  When examined by her orthopedic surgeon in 
December 1998, the veteran complained of left knee pain and 
swelling with crepitus for the last year.  Effusion was noted 
with slight increased warmth and synovial thickening.  X-rays 
showed some minimal joint space narrowing.  A partial medial 
meniscectomy, lateral meniscectomy and chondroplasty of the 
left knee was performed in December 1998.  While some 
swelling and atrophy were noted in February 1999, there was 
no effusion and the veteran's knee moved well and was strong.  
In August 1999, the orthopedic surgeon noted the veteran's 
concern of crepitus in the left knee, but there was no 
swelling or increased pain and, in September 1999, the 
physician noted that the veteran had a little bit of pain on 
the lateral aspect of her left knee but reported that, 
clinically, her knee looked good.

Diagnostic Code 5257 provides that where there is severe 
impairment of the knee with recurrent subluxation or lateral 
instability, a 30 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Diagnostic Code 5256 provides 
ratings of 30, 40, 50 and 60 percent for ankylosis of the 
knee at various degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5256 (1999).  A 30 percent rating is assigned for extension 
limited to 20 degrees, a 40 percent rating for extension 
limited to 30 degrees and a 50 percent rating for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Under Diagnostic Code 5262, a rating of 40 percent may 
be assigned for impairment of the tibia and fibula, nonunion, 
with loose motion, requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1999).  A 30 percent rating is assigned 
under this diagnostic code for marked knee or ankle 
disability and lesser ratings are assigned for less 
disability.  Id.   

However, Diagnostic Code 5256 is inapplicable in the instant 
case since there is no showing that the veteran has ankylosis 
of the knee and Diagnostic Code 5262 does not apply since 
there is no showing of impairment of the tibia/fibula.  As to 
Diagnostic Codes 5260 and 5261, range of motion of the left 
knee has been documented, from January 6, 1998 as from 0 to 
140 degrees (in January 1998) and in February 2000, with two 
inches of hyperextension and from 0 to 155 degrees.  Neither 
extension nor flexion is limited to the degree that a 
compensable evaluation may be assigned under these codes.

As noted above, the RO recharacterized the veteran's left 
knee disability and assigned a 20 percent rating under 
Diagnostic Code 5258.  In order to qualify for an increased 
rating under that code, an extraschedular rating must be 
assigned.  As noted, the veteran has been declared totally 
disabled and in receipt of SSA benefits since 1983, for 
disability unrelated to her left knee.  There is no showing 
that the service-connected left knee disability has affected 
her ability to work.  Additionally, during the period of the 
veteran's December 1998 hospitalization for left knee 
arthroscopic surgery, the RO awarded a temporary total 
rating, as it did in 1990 for her initial left knee surgery.  
In the Board's opinion, there is nothing in the record to 
show that the evidence presents such an exceptional or usual 
disability picture as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1)(1999).  There has been no showing that service-
connected disability has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to discuss the possible application of 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  
.  
The Board has considered the requirements of DeLuca v. Brown, 
supra, in reaching its determination that an increased 
rating, above the currently assigned 20 percent, is not 
warranted for the veteran's service-connected left knee 
disability for the period from January 6, 1998.  However, 
although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  It is noted that Diagnostic Code 5258 
provides the 20 percent evaluation for frequent episodes of 
locking, pain and effusion to the joint.  In this, the Board 
finds that the maximum 20 percent disability rating 
adequately compensates the veteran for any pain and 
functional loss that may be due to her left knee disability.  
It is noted that the recent examination by the veteran's 
orthopedic surgeon, in August 1999, shows no swelling or 
increased warmth.  In fact, in September 1999, the orthopedic 
surgeon said her left knee looked good, clinically and she 
continued to have a little bit of pain, on the lateral aspect 
of her left knee.
 
There also is no basis for assignment of more than a single 
evaluation for the veteran's disability.  In this regard, the 
Board notes that, in a precedent opinion, the General Counsel 
of VA held that a veteran who has arthritis and instability 
in his knee may receive separate ratings under Diagnostic 
Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  Moreover, the VA General Counsel has 
also held that separate ratings are only warranted in those 
type of cases where the veteran has a limitation of motion in 
his knees to at least meet the criteria for a zero-percent 
rating under Diagnostic Codes 5260 or 5261, or (consistent 
with DeLuca, supra, and 38 C.F.R. §§ 4.45 and 4.59) where 
there is probative evidence showing that the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).

The G.C. opinion discussed Diagnostic Code 5259 and found 
that it did involve limitation of motion.  Diagnostic Code 
5258, that is very closely related, was not discussed.   The 
veteran was diagnosed with chondromalacia/synovitis of the 
left knee in December 1998, at which time x-rays were noted 
to show some minimal joint space narrowing.  The Board 
observes that synovitis is rated as for degenerative 
arthritis on the basis of limitation of motion of the 
affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  A 
compensable rating under Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 is warranted only where arthritis is established in 
the affected joint by x-ray findings.  See Lichtenfels v. 
Derwinski, 484, 488 (1991).  However, while synovitis was 
shown by x-ray in December 1998, the veteran's left knee has 
not demonstrated restricted range of motion to warrant a 
compensable evaluation on that basis.  Moreover, the painful 
motion contemplated by 38 C.F.R. § 4.59 has been considered 
and subsumed in the 20 percent evaluation currently assigned.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for left knee status post chondromalacia 
of the patella with partial medial meniscectomy from January 
6, 1998.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been submitted, the 
application to reopen the claims of entitlement to service 
connection for a nasal disorder and a right knee disorder is 
granted.

The claims for service connection for nasal and right knee 
disorders are well grounded.

Service connection is granted for residuals of a septoplasty.

Service connection is denied for a right knee disorder

A10 percent rating is granted for left knee disability, from 
March 13, 1990 to September 30, 1990, subject to the laws and 
regulations governing the award of monetary benefits.  

A rating in excess of 10 percent is denied for left knee 
disability, for the period from October 1, 1990 to January 5, 
1998.

A rating in excess of 20 percent is denied for left knee 
disability, for the period from January 6, 1998.

An increased rating for low back strain is denied.


REMAND

In its March 1997 remand, the Board requested that a board-
certified gastroenterologist, if available, examine the 
veteran to determine the nature and extent of any 
gastrointestinal disability found to be present.  The Board 
directed that, prior to examination, the claims folders 
should be made available to the examiner so that the relevant 
medical history may be reviewed.  The Board then requested 
that, if a gastrointestinal disability be found, the examiner 
should render an opinion as to whether it is as least as 
likely as not that such disability is related to the 
complaints of abdominal pain, diarrhea, or gastroenteritis in 
service, or whether it is at least as likely as not that any 
current gastrointestinal disability is caused or chronically 
worsened by the veteran's service-connected gynecological 
disorder.  

According to the pertinent August 1997 examination report, a 
VA physician diagnosed irritable bowel syndrome (IBS) and 
indicated an inability to comment on whether IBS was related 
to the veteran's gynecological disorder.  But the VA examiner 
did not comment on whether the diagnosed IBS was related to 
the veteran's gastrointestinal complaints in service.  
Moreover, it is unclear if the examiner reviewed the 
veteran's claims files that include a May 1993 private 
radiologic report that concluded no specific radiographic 
evidence of inflammatory bowel disease and a December 1995 
private outpatient clinic record that reflects a past medical 
history of IBS and a radiology report of the same month 
showing a normal upper gastrointestinal and small bowel 
series.  Further, since that VA examination, a June 1998 
private hospital record was added to the evidence and 
includes a diagnosis of small bowel obstruction. 

The Board believes that clarification of the August 1997 VA 
examiner's opinion is required prior to consideration of her 
claim on appeal.  See Stegall v. West, 11 Vet. App. 268 
(1998) (Full compliance with the instructions contained in a 
Board remand must be carried out to the extent possible.)

While the Board regrets further delay in adjudication of the 
veteran's claim, in the interest of due process, it believes 
her claim of entitlement to service connection for a bowel 
disorder should be REMANDED to the RO for the following 
actions:

1. The RO should request the appellant to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her 
claim, since March 2000.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
appellant that are not already of 
record.

2. Then, the RO should request that the 
VA physician who conducted the August 
1997 VA gastrointestinal examination 
of the veteran's stomach review her 
claims folders, including the service 
medical records and render an opinion 
as to whether it is as least as likely 
as not that her diagnosed irritable 
bowel syndrome is related to the 
complaints of abdominal pain, diarrhea 
or gastroenteritis in service.  If, 
and only if, that physician is 
unavailable, the veteran should be 
afforded a new VA examination by a 
board-certified gastroenterologist, if 
available, to determine the nature and 
extent of any gastrointestinal 
disability found to be present.  All 
indicated tests and studies should be 
performed and any indicated 
consultations should be scheduled.  
Prior to the examination, the claims 
folders should be made available to 
the examiner to that the relevant 
medical history may be reviewed and 
the examiner should so indicate that 
the veteran's records were reviewed.  
Should a gastrointestinal disability 
be found, the examiner is requested to 
render an opinion as to whether it is 
at least as likely as not that such 
disability is related to the 
complaints of abdominal pain, diarrhea 
or gastroenteritis in service.  The 
rationale for any opinion should be 
set forth clearly and completely.  The 
examiner is requested to particularly 
address the divergent opinions in the 
May 1993, December 1995 and June 1998 
private medical records regarding the 
existence of a small bowel 
obstruction.

3. Then, the RO should review the record.  
If the examination report is not 
responsive to the Board's 
instructions, it must be returned to 
the examiner as inadequate.

4. The veteran's claim should then be 
readjudicated, with consideration of 
all pertinent law, regulations and 
court decision.  If her claim for 
entitlement to service connection for 
a bowel disorder remains denied, she 
and her representative should be 
provided with a supplemental statement 
of the case, that includes all 
pertinent law and regulations and a 
full discussion of action taken on her 
claim and then afforded sufficient 
time to respond.

Then, the veteran's claim should be returned to Board.  No 
action is required of the veteran until she is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLVIAN
	Member, Board of Veterans' Appeals



 



